Defendant-appellant has filed a motion for rehearing, in support of which several contentions are made.  Appellant contends that the opinion, filed March 16, 1945, overlooked certain important facts:  First, the deed of March 8, 1910, from C.A. Veeder to the Mauston Electric Service Company, which conveyed an undivided one-half interest in the dam site, and which deed contains the following language:
". . .  Also the water power and the milldam across the Lemonweir river belonging to and connected with said gristmill, and the right of flowage occasioned by said milldam, and by keeping, maintaining and continuing the same; . . . also all interest of the said party of the first part [C.A. Veeder] in the rights and privileges granted by chapter 237, Laws of Wisconsin, for the year 1857."
Secondly, the deed from the Mauston Electric Service Company to the Wisconsin Power  Light Company dated July 20, 1932, which deed conveyed the dam site, and also contains the following language:
". . . Also hereby conveying any rights the Mauston Electric Service Company may have by deed, prescription or otherwise to flow lands on sections 5 and 8, T. 16 N. R. 3 east, by means of the dam situated on said outlots 29 and 31, of Miscellaneous Plat of the Village of New Lisbon.
"Also:  All the interest of A. K. Owen and George Cawthorne in the rights and privileges granted by chapter 237, Laws of Wisconsin, for the year 1857." *Page 557b 
Ch. 237, P.  L. Laws of 1857, was an act authorizing Amasa Wilson to build and maintain a dam across the Lemonweir river. Sec. 1 of said act provides:
"Amasa Wilson and his associates, successors, heirs and assigns, are hereby authorized to erect and maintain a dam across the Lemonweir river, on sections seven and eight, in town sixteen, range three east, in the county of Juneau, and to make use of the water of said river for hydraulic purposes."
Sec. 2 provides:
"Said dam shall not exceed ten feet in height from the ordinary water line of said river, and shall be so constructed as to admit the passage of logs, rafts, timber and water crafts, which shall at all times be entitled to pass said dam free of all charges, to the owner or owners thereof; Provided, that the erection and maintenance of said dam shall in no ways infringe upon the rights of other persons not herein named."
It should be noted that the erection and maintenance of the dam shall in no ways infringe upon the rights of others.
It appears that the old dam was originally used to operate a sawmill and later to operate a gristmill.  It does not appear when these mills were removed.  No mill has been operated since the dam was washed out in 1906 or 1907.  At the time Veeder conveyed to the Mauston Electric Service Company there was neither milldam nor water power then in existence. There may have been flowage rights but such rights were never exercised from the time the old dam was washed out until the new dam was constructed by defendant city in 1938. At the time the Mauston Electric Service Company conveyed to the Wisconsin Power  Light Company on July 20, 1932, there was neither milldam nor water power in existence.  In the deed, dated November 19, 1936, from the Wisconsin Power  Light Company to appellant city is the following provision:
"No part of the above-described premises shall be used for, and there shall not be constructed or built on any part of said premises any dam, reservoir, or means of any kind for the production or generation of water or electric power, either on *Page 557c 
said premises or otherwise, nor shall said lands be flowed or used for flowage purposes for the production of water or electric power either on or off the premises;"
What was originally acquired by prescription was the right, under the Milldam Act, to operate a mill on the premises adjacent to the dam and to flood land to make a head to create water power for that purpose.  That is the utmost that the Wisconsin Power  Light Company acquired.  Assuming that it did acquire that right, when it conveyed the premises adjacent to the dam to the city it lost its right — that is, it abandoned its right — to operate a mill on those premises.  By the terms of its deed quoted above it did not convey that right to the city but precluded the city from exercising that right.  As the city did not acquire a right to operate a mill it has acquired no right to maintain a dam and no right to flood plaintiffs' lands by a dam.
Appellant contends that the opinion proceeds on the basis of sustaining a finding that the owners' prescriptive rights of flowage were abandoned, whereas the trial court made no finding that the flowage rights were abandoned, the finding being merely that the flowage rights were lost by nonuser. It is true that the trial court found "that the flowage rights were lost by nonuse for a period of more than thirty years." The trial court was correct as to the period of nonuse.  Nonuse alone, whether it be for ten years under the Milldam Act or twenty years under the general statute, does not constitute an abandonment of a prescriptive right; but in the instant case such nonuse is the strongest evidence of an intent to abandon the flowage rights.  The question of intent was not submitted to the jury.  There was no request that that issue be submitted to the jury.  In this connection, the record discloses that at the close of the testimony the court said:
"After hearing this testimony, the court is of the opinion that there are only two questions to be submitted to the jury in this case as jury questions:
"Question 1.  Did the dam constructed by the city of New Lisbon in 1938 cause damage to petitioners property described *Page 557d 
in the petition by causing an extra amount of water to enter on and through said lands?
"Question 2.  If you have answered question one `Yes' then answer this question:  At what sum of money do you assess petitioners' damages?"
The court then remarked:
"I think the other questions in here are all legal questions."
Thereupon Mr. Ryan moved that the court dismiss the plaintiffs' complaint or petition for the reason that the city of New Lisbon has flowage rights acquired by prescription both at common law and under the milldam statute; that there was no testimony showing those rights had been either abandoned by the owner or acquired by any adverse possession on the part of the plaintiffs.  The court then said:
"The motion will be overruled.  The court will have to pass on these things later."
In Bratz v. Stark, 138 Wis. 599, 120 N.W. 396, it was held that failure to submit a question even in the presence of conflicting evidence, in the absence of a special request by appellant, need not reverse the judgment; for even if the evidence was not conclusive it was sufficient to support a finding by the trial court that there was no negligence in permitting the escape of that fire.
Appellant states:
"There is implicit in the findings of the trial court the position that there was no proof in this case to support a jury finding of intention on the part of the owners to part permanently with the easements.  Had there been any evidence to support a finding of an intention on the part of the owners to part permanently with the flowage easements, the court would have submitted the question to the jury."
The respondents argue that the trial court did actually make a finding of abandonment although it did not specifically use the word "abandonment."  The court did specifically find that the city of New Lisbon acquired no flowage rights whatsoever from the Wisconsin Power  Light Company by the deed of November 19, 1936.  The court made this finding *Page 557e 
at least in part based on the provision in the deed from the Wisconsin Power  Light Company hereinbefore quoted.  We think it must be held that any flowage rights acquired by prescription were rights under the Milldam Act to which reference is made above, and that the original dam was maintained solely for the purpose of creating such water power by flooding lands, thus creating the necessary water power to operate, in the first instance, the sawmill, and later the gristmill.  The deed from the Wisconsin Power  Light Company to the city would preclude the city from constructing a dam to create water power to operate a mill.  It follows that the city has no right to flood the plaintiffs' land by the dam constructed in 1938.
Assuming that the Mauston Electric Service Company and the Wisconsin Power  Light Company had acquired any flowage rights by prescription, such rights would be limited to the construction of a dam to create water power for the operation of such mill or mills as were operated on the old dam site.  Their respective conveyances, that is, the deed from the Mauston Electric Service Company to the Wisconsin Power  Light Company and the deed from the Wisconsin Power  Light Company to the city of New Lisbon, would be a positive abandonment of their right to operate a mill on the site of the old dam, or to construct and maintain a dam for such purpose.
In Chippewa  F. Imp. Co. v. Railroad Comm. 164 Wis. 105,120, 159 N.W. 739, which involved flowage rights, the court said:
"In considering this claim [rights of flowage by prescription] it is always to be borne in mind that prescriptive rights in an easement are commensurate only with the actual enjoyment of the easement."  Citing Angell, Watercourses (7th ed.), secs. 224, 379; Washburn, Easem.  S. (4th ed.) 135; 14 Cyc. 1200; Koenigs v. Jung, 73 Wis. 178,40 N.W. 801; Darlington v. Painter, 7 Pa. St. 473; Hart v. Chalker,5 Conn. 311. *Page 557f 
In Metropolitan Inv. Co. v. Milwaukee, 165 Wis. 216, 220,161 N.W. 785, the court held:
"No right acquired by prescriptive use exceeds the extent of the use."  Citing Chippewa  F. Imp. Co. v. RailroadComm., supra.
In 17 Am. Jur. p. 973, sec. 62, it is stated:
". . .  To entitle a person to an easement by prescription, he must show that he has always used the right claimed without change or variation.  The right derived from use does not exceed the user in which it has its origin. . . ."
At p. 996, sec. 98, it is stated:
"The use of an easement must be confined strictly to the purposes for which it was granted or reserved. . . ."
At p. 997, sec. 100, it is said:
"If an easement is acquired by prescription, the purpose for which the easement may be used is limited by the user under which the easement was acquired. . . ."
In 19 C.J. p. 966, sec. 200, it is stated:
". . . All easements are limited to the very purpose for which they were created, and their enjoyment cannot be extended by implication. . . ."
At p. 967, sec. 201, it is said:
"Where an easement is acquired by prescription, the extent of the right is fixed and determined by the user in which it originated, or, as it is sometimes expressed, by the claim of the party using the easement and the acquiescence of the owner of the servient tenement. . . ."
In the instant case the flowage rights acquired by prescription and the original dam were for the purpose of creating water power to operate a mill or mills on the old dam site. It is conceded that the dam constructed by defendant city in 1938 was for the purpose of "extending and enhancing the beauty of the public parks, parkways, and pleasure drives of the city of New Lisbon and to create as a part thereof a pond and artificial lake to be used solely for recreational and *Page 557g 
conservational purposes, which pond and artificial lake is to be created by constructing a dam across the large Lemonweir river, . . . approximately at the old dam site."  Neither the Mauston Electric Service Company nor the Wisconsin Power  Light Company had any prescriptive right to construct and maintain a dam for the purposes for which the city constructed its dam.  By their respective conveyances the Mauston Electric Service Company and the Wisconsin Power  Light Company have, as a matter of law, abandoned any right they might have had, by prescription or otherwise, to construct and maintain a milldam in place of the old milldam washed out in 1906 or 1907.  Therefore, the city, under its deed from the Wisconsin Power  Light Company, acquired no right to construct and maintain the dam it built in 1938 for the purposes stated.
By the Court. — Motion denied.